Title: To Benjamin Franklin from Jean de Neufville & fils, 9 October 1780
From: Neufville, Jean de, & fils
To: Franklin, Benjamin


Honourd Sir!
Amsterdam the 9th. Oct 1780.
We begg leave to thank your Excellency for her most obliging favour of the 1st. instant, promising to honour our draufts in the manner we have mention’d, and which we will Continue in Consequence; when any other bills will appear, we propose to follow exactly your Excellencys orders in mentioning the summs, except when a protest should be enthreathend, in such a case we won’t hesitate to accept of such bills immediately; and we are the more satisfied and pleased with this arrangement as we learnd last saturday morning by an express from Londo. the misfortune of Mr Laurens being taken and carried in to Darthmouth, it was confirmd next day by the mail, and we doubt not butt your Excellency must have gott already the same intelligence by the way of Ostende. This we look upon to be a greater misfortune then the Tabacco which was send here on acct. of Congress and was likewise taken, The publicq news says that the papers of Mr Lawrence were thrown overboard butt seized Since little damaged; so they were afraid of it in London this to be true. My Son, who happens to be there will Certainly vizit this worthy Gentleman, if there is any possibility, and as we are favourd there with the acquaintance of many worthy frinds to the American Cause we doubt not butt he will be the most fitt to execute any Comissions thereto relating which I make bold to mention as your Excellency will find him disposed to execute any orders she might find proper to honour him with on the occasion, with any other commands she may think proper to favour him with his adress is to Mr. Van Boiset, under a Cover a Messieurs Jean Noël Famin & Co Negts. a Londres. And your Excellency will every way find us most Willing to serve her with Zeal and integrity; by first maill I intend to write to Mr. Laurens, and mentioning your Excellencys Civilities will be obeying her Comands as Circumstances will permitt, though it would Certainly have been the greatest satisfaction if we could have had the honour to congratulate in her name as well as in our own, on his Safe arrivell in Holland; This disappointment however, we hope, wont hurt the Cause, we expect to hear something more about it, and in which way we might be able to promote any good, our hearth and Soul will be in it.
We have again to thank your Excellency for paying the bills fr. Mr. John Leveret on our Guarantie and to assure her that with the highest Esteem & regard we wish for ever to be Honourd Sir Your Excellencys most devoted And most obedient humble servt.
John DE Neufville & Son
